  Case 0:20-mj-06006-LSS Document 1 Entered on FLSD Docket 01/08/2020 Page 1 of 7

AO 9l(Rev.l1/ll) CriminalComplaint

                                 UNITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida
               United StatesofAmerica                    )
                            V.                           )
                                                         )      CaseNo.
               ChauncyDevonte Lump,                      )                         20-6O06-SNOW
                                                         )
                                                         )
                                                         )

                                         CR IM IN A L C O M PLA INT
        1,thecomplainantin thiscase,statethatthe following istrueto the bestofmy know ledge and belief.
Onoraboutthedatets)of                January3,2020           inthecountyof                          Broward             inthe
    Southern        Districtof         Florida        ,t
                                                       hedefendantts)violated:
        C'odeSection                                             0/#n.
                                                                     &:Description
                                                                        .

18U.S.C.j871                            ThreatsAgainstthe President.
        Thiscriminalcomplaintisbased onthesefacts:
See attachedAffidavit.

        d Continuedontheattachedsheet.
                                                                                         Complainant'
                                                                                                    ssl
                                                                                                      knature
                                                                                  LucasA.W hite,SpecialAgent, USSS
                                                                                         Printed r?fzr
                                                                                                     /?cand title
Sworn to before meand signed in my presence.
                                                                ,    . .                                   ,1
Date:
     / '- c0.--O                                                Vs.
                                                                     )t
                                                                                                                    1
                                                                             z'

                                                                -,  /                      Judge'
                                                                                                îsignature
                                                                                                .
city and state:              Fod Lauderdale,Florida                         LURANA S.SNOW ,U.S.Magistrate Judge
                                                                                         Printed nameandtitle
Case 0:20-mj-06006-LSS Document 1 Entered on FLSD Docket 01/08/2020 Page 2 of 7




                  AFFIDA W T IN SUPPOR T O F CRIM NAL CO M PLA IN T

             1,LucasA .W hite,being duly sw orn,do hereby depose and statethe follow ing:

                         INTRODUCTION AND AGENT BACKGROUNU

                     1am an investigative orlaw enforcem entofficeroftheU nitçd Stateswithin the

      meaningofSection 2510(7)ofTitle 18,United StatesCode.Thatis,Iam anofficerofthe
      United States who is empow ered by law to conductinvestigations of,and m ake arrests for,

      violationsofTitle 18 ofthe United StatesCode.

                     I am a SpecialA gentw ith the United States SecretService and have been so

      employed since October of 2017. l am currently assigned to the M iam i Field Office -

      Protective Intelligence Squad. I have been assigned to assistthe Brow ard County Sheriff's

      Office(BSO)ThreatM anagementDivision.Someofmydutiesinclude,butarenotlimited
      to, investigating threats tow ards the President of the United States. Prior to m y current

      assignm ent,1wasapolice officerw ith the GulfportPoliceD epartm entin M ississippiforfive

      years. Priorto m y law enforcem entexperience w ith the GulfportPolice D epartm ent,1w asa

      police officerwith the N ew Orleans Police Departm entin Louisiana forfouryears. Ihold a

      Bachelor ofArtsdegree in politicalscience from Louisiana State University and a M asterof

      Artsdegreeincriminaljusticefrom theUniversityofLouisianaatM onroe.
                     The inform ation setforth in thisAffidavitisprovided in supportoftheattached

      criminalcomplaint,charging CHAUNCY DEVONTE LUM P (hereinafterttlvump'')with
      threatsagainstthe PresidentoftheU nited States,in violation ofTitle l8,U nited States Code,

      Section 871.

                     The infonnation contained in this Affidavit is based on m y personal

      know ledge,asw ellasinform ation relayed to m eby otherlaw enforcem entagentsand officers
Case 0:20-mj-06006-LSS Document 1 Entered on FLSD Docket 01/08/2020 Page 3 of 7




      involved in thisinvestigation. 1havenotincluded in thisAffidaviteach and every factknown

      to m e or to other law enforcem ent officers surrounding this investigation. Rather,I have
                        #
      included only those facts that I believe are necessary to establish probable cause to arrest

      LU M P forthe violation above.

                                     STATUTO RY A UTH OW TY

             5.      Title18,UnitedStatesCobe,Section871makesitafederalcrimetoknowingly
      and willfully m ake a threatto kill,kidnap,or inflictbodily harm upon the Presidentofthe

      United States.

                                         PROBABLE CAUSX
                     On otaboutJanuary 2,2020,the United StatesD epartm entofDefense issued

      anlmmediateReleasethatread:ttlajtthedirectionofthePresident,theU.S.Militaryhastaken
      decisivedefensiveactiontoprotectU.S.personnelabroadbykilling Qasem Soleimani,the
      head ofthe lslamic Revolutionary Guard Corps-ouds Force, a U.s.-designated Foreign
      TerroristOrganization.''

                       Subsequently, m edia outlets throughout the world dedicated m uch of their

      airtim eto covering Soleim ani's death.

             8.      On or 4bout January 3,2020, at approxim ately 3:13 p.m .,President Trum p

      madeatelevisedstatementfrom hisresidenceinW estPalm Beach,Florida:''lljastnight,at
      m y direction,the United Statesm ilitary successfully executed a flaw lessprecision strike that

      killed the num ber-one tenoristanywhere in the world,Qasem Soleim ani. Soleimaniwas
      plotting im m inentand sinisterattacks on A m erican D iplom atsand m ilitary personnel,butw e

      caughthim in the actand term inated him .''

             9.      After PresidentTrum p's televised étatem ent,at approxim ately 4:50 p.m .the
Case 0:20-mj-06006-LSS Document 1 Entered on FLSD Docket 01/08/2020 Page 4 of 7




      Presidenttravelled to M iam i,Floridato attend an event;thistoow ascaptured by m edia outlets

      throughouttheworld.PresidentTrumpreiteratedhiswords,C'gllastnight,atmydirection,the
      United States M ilitary executed a flaw less strike that tenninated the terrorist ringleader

      responsible for gravely w ounding and m urdering thousands and thousands of people and

      hundredsandhundredsatleast,ofAmericans. Qasem Soleimanihasbeen killed,and his
      bloody rampage is now forever gone.'' Follow ing PresidentTrump's rem arks,the President

      travelled back to hisresidence in W estPalm B each,Florida.

             l0.     On or about January 3,2020,at approxim ately 10:00 p.m .,a BSO detective

      received inform ation from a Facebook employee stating thata person known by the vanity

      nam e chauncy-lum p-g4,w ith an acm al nam e listed as BlackM an Vs A m erica,posted a

      Facebook Live video threatening PresidentD onald Trum p. TheFacebook em ployee provided

      a copy ofthe video to the BSO D etective. The BSO D etective notified SpecialAgentLucas

      W hite.

             11.     TheFacebook employeefurtherprovidedtheBSO detectivewiththetelephone

      num ber and date of birth ofthe person who m ade the Facebook Live video. The telephone

      num ber ends in 4835 and the date of birth of is xx/xx/1993.Through publicly available

      databasechecks,BSO identified the Facebook vanity nam e chauncy.lum p-g4 as LIJM P.

                     Further investigation linked this Facebook Live video to LUM P,residing in

      Brow ard County. ln particular,1aw enforcem entwas able to m atch theFacebook Live video

      to LuM p's photograph contained in the D river and V ehicle lnform ation Database

      (ûCDAVID'').
                     In theFacebook Livevideo,LUM P haswhite cream on hisface,atow elon his

      head,wrapped like a turban,and w hatappeared to be a showercurtain overhis body. In the
Case 0:20-mj-06006-LSS Document 1 Entered on FLSD Docket 01/08/2020 Page 5 of 7




      background ofthe video,theviewercan hearm usicplayingthatappearsto originatefrom the

      M iddle East.

              l4.      W hen law enforcem entreview ed the Facebook Liye video,they learned that

      LU M P m ade severalstatem ents. lncluded in LU M P'S statem entsw ere explicitthreatsto kill

      and/orinflictbodily hann upon the PresidentoftheU nited States.

              15.      During the sevèn m inutesand ten secondsFacebook Live video,LUM P stated,

      am ong otherthings:

                    tûl'
                       le killed my leader,please tellm e w here isD onald Trump?''

               b. $$Ineed to find the D onald,because ifIdon'tfind him ,Iam going to have to

                    blow up Brow ard County. So Please tellm ewherehe is,1don'tw antto have

                    to blow up the Brow ard County tonight.''

                    ';Do notplay with m e,1haveAK -47,lhave ithere,do notplay w ith m e,okay.

                    1 w ill com e to Broward County tonight. l am gonna to com e to Brow ard

                    C 0t111ty.''1

                    't1am going to com e to Brqward Cotmty,l'm ready forDonald Trum p,ok?''2

                    lûgtzaughterqIam inBoca,tellthem tocomegetmefrom Boca,fifteenminutes
                    from Palm Beach w here Donald Trum p is,tellthem to com e getm e.''3

                    $1H e killed m y leader,and Ihave to killhim . 1 am ready for D onald. Iam



      1LUM P isbrandishing whatappearsto be a loaded AK-47 thatisfully loaded ashe m akesthis
      statem ent.

      2LUM P isbrandishingwhatappearsto bealoadedAK-47magazineanda 50round capacity 9m m
      drum magazineashemakesthisstatement.
      3FacebookLivevideo allowsFacebookuserswatching inrealtim etopostcom mentstothevideo.
      An unknown viewerwatchingthevideo appearstohavepostedacom menttoLUM P warning him,
      ;çlhopethey com egetyoursilly ass.''
Case 0:20-mj-06006-LSS Document 1 Entered on FLSD Docket 01/08/2020 Page 6 of 7




                   ready-''

                   (ûl'
                      heFeds are watching. lam notafraid ofthe Feds-''

              h. içl'lew ason thenew searlierlanding in M iam i,pleasetake thisseriously;1am

                   going to geta11ofyou.''

                   td-l-hisiswhatllistentobeforelcausetrouble.''
             16.      Throughout the Facebook Live video, including the beginning, LUM P is

      observed laughing on four separate occasions. H owever,three outofthe fouroccasions he

      appearsto be laughing in responseto com m entsposted by viewers.

                      On January4,2020,atapproxim ately 2:00 a.m .,1aw enforcem entm adecontact

      w ith LIJM P at his residence in Broward County, Florida. After initialing and signing a

      QnM iranda W arning - Your Rights'' form , LU M P agreed to provide a statem ent to law

      enforcem ent.

             l8.      LUM P adm itted to producing the Facebook Live video,and said he produced

      thevideo in response to the United States'killing oflranian GeneralQasem Soleimani.
      LU M P said he earned JtBachelor's degree in H om eland Security from Bethune-cookm an

      U niversity. How ever,university officialsare unableto confinn thatLump obtained a degree,

      and his records show he only com pleted one sem ester. LUM P said he produced the video

      w ith hiscellphcme,whileathisresidence. LUM P said thethreatsin the video were intended

      tobeajoke.However,atnopointinthevideodidLUMPclaim hewasjoking.lnfact,Lump
      stated to law enforcem ent,($lshouldn'thave did itin thefirstplace.''

             l9.      Atthe tim e of the interview,LU M P possessed a loaded,Glock 9m m sem i-

      automaticpistol,amotorvehicleandhad $800.00inU.S.cun-ency inhispossession.LUM P
      holdsa concealed weapon orfirearm license in the state ofFlorida and is a licensed security
Case 0:20-mj-06006-LSS Document 1 Entered on FLSD Docket 01/08/2020 Page 7 of 7




      officerin the State ofFlorida. LUM P iscurrently em ployed asa security guard.

                                          CO NCLU SIO N

             20.    Based on the above inform ation,Irespectfully subm itthatthere is probable

      causeto believethatCH AUN CY DEV ONTE LUM P,on January 3,2019,in Brow azd County,

      in the Southern DistrictofFlorida,knowingly and willfully m ade threatsto killand inflict

      bodily harm upon the Presidentofthe U nited States,in violation of Title l8,U nited States

      Code,Section 871.

             FURTHER AFFIANT SAYETH NA U GH T.
                                                                         '?
                                                             1          g..
                                                                              1
                                                            /

                                                         Lu zs
                                                             'A . W hite,SpecialA gent
                                                         United States SecretService


      Sworn tq and subscribed beforem e
      this      day ofJanuary,2020 in M iam i,Florida.

      L )                        e               -
    /Z'       V         u.. w.. q
        RAN A S.SN OW
      UN ITED STATES M A GISTRATE JU DGE
      SOUTH ERN D ISTRICT OF FLOR D A
